Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 28 December 2018.  These drawings are acceptable.
Information Disclosure Statement
	The Japanese patent documents cited in the information disclosure statements of 28 December 2018, 15 February 2019 and 14 June 2021 have all been considered with respect to the provided English abstracts. The Japanese patent documents cited in the information disclosure statements of 28 December 2018 have also been considered with respect to the discussion of these references in the specification.
	In the information disclosure statement of 6 June 2019, applicants cited two members of the same patent family. The US member has been considered and the Taiwanese member has a line drawn through as being a cumulative reference.
	In the information disclosure statement of 15 December 2020, applicants cited two members of the same patent family. The US member has been considered and the Korean member has a line drawn through as being a cumulative reference.
Allowable Subject Matter
	Claims 1-5 are allowable.
The following is an examiner’s statement of reasons for allowance:
There is no teaching or suggestion in the cited art of record, for example U.S. patent 8,647,525, of a sintered ferrite body having an average crystal size of 2-30 microns and which comprises, as a subcomponent, 5-100 ppm of boron oxide based on 100 part by weight of the 2O3 and a balance comprising NiO. There is no teaching or suggestion in the cited art of record of a sintered ferrite body having all three of the claimed aspects, a main component that at least overlaps the claimed ranges of iron oxide, zinc oxide, copper oxide and nickel oxide; an amount of boron oxide that at least overlaps the claimed amount and an average grain size that at least overlaps the claimed range. The art of record teaches ferrite having one or two of the claimed aspects and none teach average grain size that at least overlaps the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/15/22